Citation Nr: 1511774	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-32 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of recovery of pension overpayment in the amount of $35,181.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Air Force from January 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 decision by the RO's Committee on Waivers and Compromises (Committee), which denied the Veteran's request for a waiver of recovery of an overpayment of VA benefits initially calculated in the amount of $35,181.00.

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge. At the hearing, the Veteran's request for advancement on the Board's docket was granted due to his financial hardship.  38 U.S.C.A. § 7107(a)(2) (West 2014); . 38 C.F.R. § 20.900(c).


FINDING OF FACT

There is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in matters involving creation of the debt at issue in this matter, and it would be against equity and good conscience to impose upon the Veteran recovery of the remaining amount of $32,070.69 due for the overpayment in VA pension benefits.


CONCLUSION OF LAW

The criteria for waiver of recovery of the remaining amount due to repay a pension overpayment, in the amount of $32,070.69, are met.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102 (2014).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The notice and duty-to-assist provisions of the VCAA do not apply to claims for waiver of recovery of overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002).  

II. Factual Background

The Veteran seeks waiver of recovery of a pension overpayment in the amount of $35,181.00.  The Board notes that the amount of the overpayment debt was initially calculated as $35,181.00; thereafter the amount was noted to be $34,922.39 in the October 2013 statement of the case (SOC), and, as of July 2014, the balance remaining for the overpayment debt was noted to be $33,405.09.

Recovery of overpayment of any benefits made under laws administered by VA may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  If there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.

Consideration of equity and good conscience is intended to reach a result that is not unduly favorable or adverse to either the claimant or the Government.  It is intended to achieve a result that is fair.  38 C.F.R. § 1.965(a).  Six non-exclusive elements are set forth in the regulations to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience.  The following six elements, which are not intended to be all-inclusive, consist of: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the Veteran; (5) the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his/her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The decision on appeal is a February 2013 VA determination that a waiver of recovery is not warranted for $35,181.00 in pension overpayment debt.  The debt was created as a result of an overpayment of VA pension benefits during a period of time in which the Veteran was also in receipt of benefits from the Social Security Administration (SSA).  

In April 2006, the Veteran was awarded entitlement to a nonservice-connected pension, effective November 2005.  

In September 2009, a letter was sent to the Veteran advising him that the amount of money he received from VA was based on many things, and that changes in income or dependency were most important.  The letter reminded him of the need to report any changes in income, dependency, etc.  

In a letter dated in August 2012, the Veteran was advised that VA had received information from the SSA which showed that he had been receiving benefits, and that he had first become entitled to Social Security benefits in November 2009, and that VA had to start counting those benefits as income as of January 2, 2010.  The Veteran was advised that VA proposed to stop his pension benefits effective  January 1, 2010, and that if the proposed decision was implemented he would be notified of the exact amount of the overpayment.  

In November 2012, the Veteran was notified that because VA had not received a response to the letter dated in August 2012, that the proposed action of terminating the Veteran's pension benefits effective January 1, 2010, had been enacted.  

In January 2013, the Veteran submitted a request for waiver of the overpayment, as well as a Financial Status Report (VA Form 5655), in which he requested a waiver due to financial hardship and reported $1153.00 in monthly expenses,  $972.00 in monthly income, $8000 in assets, and $12,004.00 in debt.  

In February 2013, the Veteran's request for waiver was denied.  

In a statement dated in September 2013, the Veteran verified the income amounts he received in 2008, 2009, 2010, 2011, and 2012.  

In March 2015, the Veteran testified that he had recently filed for bankruptcy, and that he was late on his car payment because that was the only way he was able to keep his expenditures below the $972.00 that he received in income from the SSA.  He also testified that $166.80 per month was being withheld from his SSA monthly payment in order to repay the VA overpayment.  He testified that for a period of time he was receiving Social Security Administration benefits, but was unaware of it, and that after VA found out about his receiving SSA benefits, it took VA a while to terminate his pension benefit.  

III. Analysis

The Board initially notes that before adjudicating a waiver application, any dispute as to the lawfulness of a debt must first be decided.  In this case, however, the Veteran has not challenged the creation of the indebtedness.  Thus, for consideration is whether waiver is warranted.  As noted above, recovery of an overpayment will be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person seeking a waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965

In reviewing the record, the Board notes that the Veteran was in receipt of VA pension benefits since 2005, but was notified in 2009 that he needed to report any changes in his income, to specifically include receipt of benefits from the SSA.  His entitlement to SSA benefits began in 2009, however, the award of SSA benefits was apparently not until 2010.  Moreover, VA did not become aware of his receipt of SSA benefits until 2012.  In light of the Veteran's testimony, however, and affording the benefit of any doubt to him, the Board finds there is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran.  Thus, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

In considering whether to waive any portion of the Veteran's debt, the Board observes that the purpose of VA's pension program is to provide subsistence to disabled wartime Veterans whose income would not otherwise be sufficient to meet their needs.  Here, there is evidence, including a financial statement provided by the Veteran as well as his testimony, which shows that recovery of the debt would deprive him of income needed, and thereby defeat the purpose of this program.  In that regard, the Veteran has reported he now receives $972 per month from the SSA, which is the amount after $166.80 is withheld to repay the VA overpayment, and that this monthly amount is less than his current monthly expenses.  He also reported he has recently filed for bankruptcy and is behind on his car payments.  It appears that the $166.80 being withheld to repay the VA overpayment debt commenced in approximately October 2013, at which time the debt was calculated at $34,922.39.  Thereafter, in July 2014, the debt was calculated at $33,405.09.  Assuming that $166.80 has been withheld for each of the eight months since July 2014, the current amount of the debt is approximately $32,070.69.  

In light of the foregoing the Board finds that waiver of the remaining portion of the Veteran's debt (in the amount of $32,070.69) would not result in unjust enrichment to the Veteran given that his financial situation at the time of the waiver request indicated some financial hardship, and that the evidence of record suggests that his financial situation has not improved, but rather has apparently become more dire.  Thus, waiver of the debt would promote the purpose of the pension program without resulting in unjust enrichment of the Veteran. 

With these factors in mind, and affording the benefit of the doubt in favor of the Veteran, the Board finds that it would be against equity and good conscience to recover from the Veteran the remaining amount due of the overpayment of VA pension benefits.  See Ridings v. Brown, supra; 38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.  Accordingly, waiver of recovery of the remaining amount due for a pension overpayment, in the amount of $32,070.69, is warranted.

ORDER

Waiver of recovery of the remaining indebtedness of a pension overpayment in the amount of $32,070.69 is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


